           Case 2:20-cv-00844-RAJ-MLP Document 11 Filed 08/04/20 Page 1 of 1



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   HARKIRAT SINGH,

 9                             Petitioner,                Case No. C20-844-RAJ-MLP

10          v.                                            ORDER GRANTING UNOPPOSED
                                                          MOTION TO SUBMIT LATE
11   U.S. IMMIGRATION & CUSTOMS                           OPPOSITION
     ENFORCEMENT, et al.,
12
                               Respondents.
13

14
            Petitioner’s unopposed motion to submit a late opposition to the Government’s return
15
     memorandum and motion to dismiss (dkt. # 8) is GRANTED. The Clerk is directed to send
16
     copies of this order to the parties and to the Honorable Richard A. Jones.
17
            Dated this 4th day of August, 2020.
18

19                                                        A
                                                          MICHELLE L. PETERSON
20                                                        United States Magistrate Judge
21

22

23



     ORDER GRANTING UNOPPOSED MOTION TO
     SUBMIT LATE OPPOSITION - 1
